Exhibit 99.1 CELSIUS HOLDINGS TO IMPLEMENT PREVIOUSLY ANNOUNCED 1 FOR 20 REVERSE STOCK SPLIT Delray Beach, FL—December 23, 2009—Celsius Holdings, Inc. (OTCBB:CSUH.OB) will implement its previously announced 1 for 20 reverse stock split at the close of business on December 23, 2009.Upon the effectiveness of the reverse stock split, all our issued and outstanding shares of common stock will be combined and reconstituted as a smaller number of shares of common stock, in a ratio of one share of common stock for every 20 shares of common stock.We will round up any fractional shares of common stock issuable in connection with the reverse stock split.Our authorized shares of capital stock will be reduced proportionately from 1,000,000,000 to 50,000,000 shares of common stock and from 50,000,000 to 2,500,000 shares of preferred stock.Our common stock will continue to trade on the OTC Bulletin Board under the symbol CSUH.OB. A “D” will be appended as a 5th character to the current trading symbol for 20 business days, including the effective date. The “D” will be removed after 20 business days. About Celsius Holdings, Inc. Celsius Holdings, Inc. (OTCBB:CSUH.OB) markets Celsius®, the original, great tasting calorie burner that is backed by science, through its wholly-owned operating subsidiary, Celsius, Inc. Celsius, Inc. is dedicated to providing healthier, everyday refreshment through science and innovation.
